Locher, J.,
dissenting. Although I agree with the majority’s resolution of the laches issue, I am compelled to respectfully disagree with the allowance of the writ of mandamus.
The admission in State, ex rel. Smith, v. Indus. Comm. (1986), 26 Ohio St. 3d 128, that an unsigned medical report was “difficult to accept” by *390this court is not tantamount to an exclusionary rule that requires not only that we vacate the commission decision but that we grant a writ ordering temporary total disability benefits. At best I might consider allowance of a writ directing the commission to review its decision and affirmatively state why it would find such a report to be credible evidence. However, such relief is not requested by relator herein. Instead, the majority, contrary to our recent cases severely curtailing this court’s role as a trier of fact in workers’ compensation cases (see, e.g., State, ex rel. Rouch, v. Eagle Tool & Machine Co. [1986], 26 Ohio St. 3d 197, 200), has excluded the medical report as well as evidence relying on that report. In short, the majority is acting as a super Industrial Commission in determining what is and is not credible evidence. Accordingly, I cannot grant the writ as requested, and I dissent.
Holmes and Wright, JJ., concur in the foregoing dissenting opinion.